Citation Nr: 0729604	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-14 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for cervical strain.

3.  Entitlement to service connection for lumbar strain.

4.  Entitlement to service connection for right foot hallux 
valgus.

5.  Entitlement to service connection for left foot hallux 
valgus.

6.  Entitlement to service connection for foot fungus.  

7.  Entitlement to service connection for hemorrhoids.

8.  Entitlement to service connection for a blood disorder.

9.  Entitlement to an initial compensable rating for the 
service-connected left salpingo-oophorectomy.

10.  Entitlement to an initial compensable rating for the 
service-connected abdominal scar.  

11.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected laparotomy scar.

12.  Entitlement to an initial compensable rating for the 
service-connected bilateral shin splints.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 2003 to May 2004.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from May 2004 and June 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The May 2004 decision denied entitlement to service 
connection for bipolar disorder, cervical strain, lumbar 
strain, right and left foot hallux valgus, a foot fungus, and 
a personality disorder.  Service connection was granted for 
left salpingo-oophorectomy at 0 percent, laparatomy scar at 
10 percent, abdominal scar at 0 percent, and bilateral shin 
splints at 0 percent.  The veteran disagreed with all of the 
initial ratings assigned for the service-connected 
disabilities, and her Notice of Disagreement also included 
all the May 2004 denials of service connection, except for 
the issue of entitlement to service connection for a 
personality disorder, which the veteran did not appeal.  

The June 2006 rating decision denied service connection for 
hemorrhoids and a blood disorder.  

The veteran initially requested to appear for a personal 
hearing before a Veterans Law Judge; however, before the 
requested hearing was scheduled, the veteran withdrew her 
request.  

The issues of entitlement to service connection for bipolar 
disorder, hallux valgus of the right foot, hallux valgus of 
the left foot, and entitlement to an initial compensable 
rating for service-connected shin splints are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has a diagnosis of cervical strain which is, 
as likely as not, the result of a back injury during service 
in November 2003.

2.  The veteran has a diagnosis of lumbar strain which is, as 
likely as not, the result of a back injury during service in 
November 2003.

3.  The medical evidence does not support a finding of a 
current chronic foot fungus disorder.  

4.  The veteran's current hemorrhoids were first shown after 
separation from service, and have not been medically linked 
to service on any basis.  

5.  The evidence of record does not establish the presence of 
a current disabling condition associated with the veteran's 
abnormal blood antibody.  

6.  The service-connected left salpingo-oophorectomy is 
productive of the loss of the left ovary; the loss of both 
ovaries is not demonstrated, and residual symptoms do not 
require continuous treatment.  

7.  The service-connected abdominal scar is no more than 11 
cm in length, and it is slightly erythematous and painful on 
examination.  

8.  The service-connected laparotomy scar at the umbilicus is 
no more than 3 mm in diameter, and is painful on examination.  


CONCLUSIONS OF LAW

1.  Cervical strain was incurred during service.  38 U.S.C.A. 
§§ 101, 1101, 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304 (2007).

2.  Lumbar strain was incurred during service.  38 U.S.C.A. 
§§ 101, 1101, 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304 (2007).

3.  A current foot fungus disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 101, 1101, 1110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  Hemorrhoids were not incurred in or aggravated in 
service.  38 U.S.C.A. §§ 101, 1101, 1110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

5.  A current disability resulting from a blood antibody was 
not incurred or aggravated in service and is not proximately 
due to, or the result of, a service-connected disability.  38 
U.S.C.A. §§ 101, 1101, 1110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2007).

6.  The criteria for the assignment of a compensable rating 
for the service-connected left salpingo-oophorectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.116, Diagnostic Codes 
7614, 7615, 7619 (2007).

7.  The criteria for the assignment of an initial 10 percent 
rating, but no higher, for the service-connected abdominal 
scar have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.118, 
Diagnostic Code 7804 (2007).

8.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected laparotomy scar have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 
7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in March 2005, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The veteran demonstrated her understanding of the 
notice by providing the RO with written authorization to 
obtain private records, which the RO subsequently obtained 
and associated with the claims file.  In addition, a second 
duty-to-assist letter was sent to the veteran in conjunction 
with her claims of service connection for hemorrhoids and a 
blood disorder in April 2006.  All of the claims were 
subsequently readjudicated in an April 2007 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The March 2005 and April 2006 notification letters 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

While these notification letters did not advise the veteran 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection, a March 2006 
notice letter was sent to the veteran which specifically 
advised her of the laws regarding degrees of disability and 
effective dates.  Accordingly, any defect with respect to 
that aspect of the notice requirement has since been 
addressed, and the RO thereafter issued a supplemental 
statement of the case addressing all issues on appeal in 
April 2007.  Thus, the veteran is not prejudiced by the 
Board's decision at this juncture.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Cervical & Lumbar Strain

With regard to the claims of service connection for cervical 
and lumbar strain, the veteran's service medical records 
reveal that the veteran suffered an injury to her back in 
November 2003.  The veteran sought treatment for back and 
neck pain at the time of the injury, and in December 2003 she 
reported continued back pain since the injury.  The veteran 
was treated again for back and neck pain in January 2004.  VA 
pre-discharge examination in April 2004 indicated a diagnosis 
of trauma to the cervical spine with residual, and trauma to 
the lumbar spine with residual.  

The RO denied the veteran's claims of service connection for 
a back and neck disability based on a finding of no 
disability.  The RO found that, since there was no limitation 
of motion with regard to either the cervical spine or the 
lumbar spine on examination in April 2004, no disability 
existed.  

The record reflects, however, that the veteran does have a 
current disability of the cervical spine and the lumbar 
spine.  Specifically, private treatment records from July 
2004 through September 2004 reveal that the veteran received 
physical therapy for back and neck pain.  The diagnosis in 
August 2004 was lumbago and cervicalgia.  These records also 
reflect that the back and neck pain originated from an in-
service injury in October/November 2003.

In light of the foregoing, service connection is warranted 
for lumbar strain and cervical strain.  In sum, the record 
reveals treatment for a neck and back injury during service 
in October/November 2003, with continued treatment for back 
pain in December 2003 and January 2004.  Likewise, the VA 
examiner in April 2004 noted trauma to the cervical spine and 
lumbar spine with residuals, and post-service records within 
three months of service separation show continued treatment 
for back and neck pain of service origin.  Thus, continuity 
of symptomatology since service is shown in this case, and 
service connection is warranted for cervical strain and 
lumbar strain.  There is no evidence or opinion to the 
contrary.  

Foot fungus

The veteran asserts that she developed a foot fungus during 
service.  The service medical records reflect that the 
veteran was treated in service for blisters on her feet in 
August 2003.  She asserts that her feet bother her when they 
sweat.  

VA pre-discharge examination in April 2004 did not reveal any 
foot fungus.  There was no swelling or erythema and no 
complete of foot pain.  The diagnosis was, "Foot fungus 
quiescent at this time."  

The post-service medical records do not show treatment for a 
foot fungus.  Although the veteran reported that her feet 
bothered her when she sweats, she has not provided any 
evidence to show that she has a current foot fungus 
disability, or that any problems that she experiences when 
her feet sweat are related to the one incident during service 
in August 2003.  The post-service records show occasional 
complaints of itchy feet, but there is no diagnosis of a 
chronic foot fungus disorder based on objective findings.  
There is no evidence of record, other than the appellant's 
contentions, that she has a current foot fungus disorder 
related to any disease or injury incurred in or aggravated by 
service.  As the appellant is not a medical expert, she is 
not competent to express an authoritative opinion on this 
issue.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) [service connection may not be granted unless a current 
disability exists].  The record contains no evidence of a 
current foot fungus disability.  

While service medical records show treatment for blisters of 
the feet on one occasion during service, chronic foot fungus 
was not shown or diagnosed during service.  Likewise, no 
chronic foot fungus has been demonstrated on examination 
since discharge from service.  

Thus, entitlement to service connection for a foot fungus is 
not established.  While there was one references to blisters 
on the feet in the service medical records, the record does 
not indicate that this constituted the onset of a chronic 
disorder, particularly given the lack of follow-up history or 
ongoing continuous treatment for a foot fungus after 
discharge from service.  Moreover, at the pre-discharge 
examination in April 2004, no foot fungus was observed.  

Although the veteran's post-service medical records indicate 
complaints of a foot fungus on occasions, the veteran has 
provided no competent objective findings to support her 
assertions that she has a chronic disorder manifested by a 
foot fungus.  VA's duty to assist is not a one-way street.  
If the veteran wishes help, she cannot passively wait for it 
in those circumstances where her own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991).

Moreover, even if the veteran presented objective findings of 
a current foot fungus, there is no competent evidence linking 
any current foot fungus with the one incident during service 
regarding blisters on the veteran's toes.  

The preponderance of the evidence is against the veteran's 
claim of service connection for a foot fungus; there is no 
doubt to be resolved, and the claim of service connection for 
a foot fungus is denied.  

Hemorrhoids

The veteran seeks service connection for hemorrhoids.  
Service medical records are negative for complaints or 
findings of hemorrhoids.  The first evidence of hemorrhoids 
is dated after discharge from service.  A January 2005 VA 
outpatient record, for example, reveals the veteran's 
complaints of hemorrhoid pain.  

Private records from April 2005 and May 2005 show a diagnosis 
of small hemorrhoids.  

In sum, the service medical records do not show treatment 
for, or diagnosis of, hemorrhoids.  Although the veteran 
maintains that she has had a hemorrhoid problem since the 
ectopic pregnancy in February 2004, the objective findings do 
not support these assertions.  Rather, the evidence tends to 
show that the veteran's post-service hemorrhoids began during 
her post-service pregnancy leading up to the birth of her 
child in June 2005.  Similarly, no medical professional has 
linked the veteran's hemorrhoids with her period of active 
service.  

The preponderance of the evidence is against the claim of 
service connection for hemorrhoids; there is no doubt to be 
resolved; and service connection for hemorrhoids is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Blood Disorder

The veteran maintains that she developed a blood disorder 
during her February 2004 salpingo-oophorectomy.  
Specifically, the veteran asserts that blood transfusions 
giving during the February 2004 surgery led to the 
development of an Anti-E, and FYA antibody antigen in the 
blood stream.  In a January 2007 memorandum, the veteran's 
obstetrician indicated that an October 2004 antibody screen 
was positive for the anti-E antigen as well as the anti-Fya 
antigen.  The doctor opined that the source of the antigens 
could have been from a blood transfusion during the veteran's 
left salpingo-oophorectomy surgery during service.  The 
doctor further indicated that because of the presence of the 
antibody antigens in the veteran's blood stream, the 
veteran's post-service pregnancy was treated as high-risk 
because of the potential for the development of hemolytic 
disease in the newborn child.  The veteran's blood titers 
were repeated every 4-6 weeks during the pregnancy and they 
remained low.  Fortunately, the veteran's post-service, term 
pregnancy was not complicated by the hemolytic disease 
process.  

In sum, the development of the anti E-antigen and the anti-
Fya antigen during service did not result in a current 
chronic disability for which service connection my be 
established.  Although the veteran may have developed the 
antigens during service, as the veteran's private doctor has 
postulated, the antigens are not associated with a current 
disability.  Furthermore, although the veteran's pregnancy 
was considered high risk due to the presence of such 
antigens, there were no complications associated with the 
blood antigens, and neither the veteran nor her newborn baby 
developed hemolytic disease or any other disability 
associated with the anti-E antigen or the anti-Fya antigen.  

A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997.  Service connection may not be granted unless a current 
disability exists.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Absent proof of a current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In this case, there is no medical evidence 
establishing a current diagnosis of any disability associated 
with the presence of the anti-E antigen or the anti-Fya 
antigen in the veteran's blood stream.  The presence of the 
anti-E antigen and the Fya antigen in the veteran's blood 
stream is not disputed; however, the veteran has not 
presented evidence of a disabling condition or any functional 
impairment associated with her blood make up.  As such, the 
preponderance of the evidence is against a finding service 
connection for a blood disorder.  There is no doubt to be 
resolved, and the claim of service connection for a blood 
disorder must be denied.  

III.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Finally, the veteran timely appealed the ratings initially 
assigned for the service-connected disabilities-just after 
establishing entitlement to service connection for them.  As 
such, the claim must be considered in this context.  This, in 
turn, includes determining whether the veteran is entitled to 
"staged" ratings to compensate her for times since filing her 
claims when her disabilities may have been more severe than 
at other times during the course of her appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Left Salpingo-oophorectomy

The veteran suffered an ectopic, left tubal pregnancy in 
February 2004.  As a result of the damage caused by the tubal 
pregnancy, the veteran subsequently underwent a left 
salpingo-oophorectomy.  The right ovary was spared, and the 
veteran ultimately became pregnant and delivered a full-term 
baby in June 2005.

38 C.F.R. § 4.116, Diagnostic Code 7619 provides that the 
removal of an ovary will warrant a 100 percent rating for 
three months after removal.  Thereafter, complete removal of 
both ovaries warrants a 30 percent rating and removal of one 
ovary with or without partial removal of the other warrants a 
noncompensable rating.  As the treatment records reflect that 
the veteran has only had her left ovary removed approximately 
three months prior to discharge, with the right ovary intact 
and functional, a compensable evaluation is not warranted 
under Diagnostic Code 7619.  

Other ratings were considered, including a rating under the 
General Rating Formula for Disease, Injury, or Adhesions of 
Female Reproductive Organs, which includes Diagnostic Codes 
7610-7615 for disease or injury of the vulva, vagina, cervix, 
uterus, fallopian tube and ovary.  Under the General Rating 
Formula, a noncompensable rating is assigned for symptoms 
that do not require continuous treatment.  A 10 percent 
rating is assigned for symptoms that require continuous 
treatment, and a 30 percent rating is assigned for symptoms 
that are not controlled by continuous treatment.  38 C.F.R. 
§ 4.116, Diagnostic Codes 7610-7615.  

In this case, there is no evidence showing that the veteran's 
left salpingo-oophorectomy residuals require continuous 
treatment.  Thus, a compensable rating is not for application 
under the General Formula.  

There is no other Diagnostic Code that would more 
appropriately rate the service-connected left salpingo-
oophorectomy.  Notably, the veteran is also in receipt of 
special monthly compensation under 38 U.S.C.A. § 1114, 
subsection (k) and 38 C.F.R. § 3.350(a) on account of 
anatomical loss of a creative organ.  As such, the veteran is 
in receipt of compensation due to the loss of her ovary, even 
though the service-connected disability is rated as 
noncompensable.  

The preponderance of the evidence is against the claim for an 
initial compensable rating for the service-connected left 
salpingo-oophorectomy; there is no doubt to be resolved, and 
the claim for a compensable rating is denied.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  

Scars - Laparotomy & Abdominal

The veteran's two service-connected scars include a 3 mm 
laparotomy scar at the umbilicus, rated as 10 percent 
disabling; and a 11 cm abdominal scar, rated as 
noncompensable.  Notably, the RO apparently thought that the 
laparotomy scar was the larger, 11 cm scar, and the abdominal 
scar was the smaller, 3 mm scar.  This would account for the 
initial noncompensable rating assigned for the abdominal scar 
and the initial 10 percent rating assigned for the laparotomy 
scar.  Contrary to these rating assignments, however, the 
evidence reflects that the laparotomy scar is the smaller 
scar located at the umbilicus, and the abdominal scar is the 
larger, 11 cm lateral scar associated with the left salpingo-
oophorectomy.  See VA examination dated April 10, 2004, Page 
2.  Nevertheless, this mix-up amounts to harmless error, 
because as noted below, the criteria are met for the 
assignment of an initial 10 percent rating, but no higher, 
for both scars.  

Diagnostic Code 7802, 7803, and 7804 concern scars of other 
than the head, face, or neck that are superficial and do not 
cause limited motion, superficial, unstable scars, and 
superficial scars that are painful on examination, 
respectively.  A 10 percent rating is the highest evaluation 
afforded under these diagnostic codes.  Note (1) under 
Diagnostic Code 7802 states that scars in widely separated 
areas will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.  Note (2) states that a superficial 
scar is one not associated with underlying soft tissue 
damage.  Note (1) under Diagnostic Code 7803 states that an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) indicates 
that a superficial scar is one not associated with underlying 
soft tissue damage.  Note (1) following Diagnostic Code 7804 
indicates that a superficial scar is one not associated with 
underlying soft tissue damage.  Note (2) states that a 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.

Diagnostic Code 7805 directs that other scars are to be 
evaluated based on limitation of function of the affected 
part. See 38 C.F.R. § 4.118, Diagnostic Code 7819 (2006).

The VA examination in April 2004 revealed that the veteran's 
scars were painful on examination.  As such, a 10 percent 
rating is assignable for the service-connected abdominal scar 
under 38 C.F.R. §  4.118, Diagnostic Code 7804.  Likewise, 
the 10 percent rating initially assigned for the laparotomy 
scar is also warranted under Diagnostic Code 7804.  

Although 10 percent ratings are warranted for the laparotomy 
scar and the abdominal scar, ratings in excess of 10 percent 
are not warranted for either service-connected scar.  A 
rating in excess of 10 percent is not for application under 
Diagnostic Code 7805 because the medical evidence of record 
does not indicate that the scars cause limitation of function 
of the umbilicus or the abdomen.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

The only other applicable diagnostic skin code that provides 
a rating higher than 10 percent is Diagnostic Code 7801, 
which addresses scars, other than head, face or neck, that 
are deep or that cause limited motion.  A 20 percent rating 
is assigned under this code if the size of the scar exceeds 
12 square inches (77 sq. cm) in area.  In this case, the 
abdominal scar does not measure an area exceeding 12 square 
inches or 77 square cm.  Moreover, the evidence does not show 
that either the laparotomy scar or the abdominal scar is deep 
or causes any limitation of motion.  Although the veteran 
asserts that the abdominal scar causes limited motion, a 
rating in excess of 10 percent is not warranted under 
38 C.F.R. § 4.118, Diagnostic Code 7801 because the area of 
the scar does not exceed 12 square inches.  The VA 
examination in April 2004 did not specifically show that the 
scars caused any functional impairment in the movement of any 
of the joints.  Thus, a rating higher than 10 percent is not 
applicable.

The preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the service-connected 
laparotomy scar; there is no doubt to be resolved; and a 
higher rating is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  

The criteria for the assignment of an initial 10 percent 
rating, but no higher, for the service-connected abdominal 
scar have been met, and the assignment of an initial 10 
percent rating is warranted for the service-connected 
abdominal scar.  


ORDER

Service connection for cervical strain is granted.  

Service connection for lumbar strain is granted. 

Service connection for a foot fungus is denied.  

Service connection for hemorrhoids is denied.  

Service connection for a blood disorder is denied.  

A compensable rating for the service-connected left salpingo-
oophorectomy is denied.  

An initial rating of 10 percent, but no higher, is granted 
for the service-connected abdominal scar, subject to the laws 
and regulations governing the payment of monetary benefits.

An initial rating in excess of 10 percent for the service-
connected laparotomy scar is denied.  


REMAND

The veteran seeks service connection for bipolar disorder, as 
well as hallux valgus of the right foot and left foot.  Her 
entrance examination prior to enlistment is negative for 
findings, complaints or diagnosis of a psychiatric condition 
or hallux valgus.  During service, the veteran was treated 
for bipolar disorder and depression.  Additionally, the 
veteran was treated for foot pain during service, and a 
diagnosis of hallux valgus of the right foot and left foot 
was indicated.  The RO determined that the veteran's 
psychiatric disorder and hallux valgus pre-existed service; 
however, there is no indication as to what evidence these 
findings are based upon.  This is important because the 
entrance examination is negative for a pre-existing 
psychiatric condition and hallux valgus.  

With regard to the hallux valgus claims, the service medical 
records reflect that when the veteran received in-service 
treatment for foot pain from bunions in December 2003, she 
reported that they had been painful for two years.  The 
diagnosis was mild bilateral hallux valgus deformity.  It 
appears that the RO based its finding that the veteran's 
hallux valgus pre-existed service on the veteran's self-
report in December 2003 that she had experienced painful 
bunions for two years.  Neither hallux valgus nor pain in the 
feet, however, was noted on the entrance examination at 
enlistment.  

During the course of the appeal, the veteran submitted 
correspondence to the RO indicating that her service-
connected left salpingo-oophorectomy and associated service-
connected painful scars, have aggravated her bipolar 
disorder.  The veteran also asserts that the boots from basic 
training aggravated her hallux valgus.  

Therefore, even if the RO is able to rebut the presumption of 
soundness with regard to a pre-existing bipolar disorder 
and/or pre-existing hallux valgus, the issue of aggravation 
must still be addressed.  If the veteran's disabilities are 
shown to have pre-existed service, a determination must then 
be made as to whether the veteran's preexisting disabilities 
underwent any increase in severity during service, beyond the 
natural progression of the diseases.  A pre-existing injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability was due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Additionally, the term "disability" as used in 38 U.S.C.A. § 
1110, refers to impairment of earning capacity, and such 
definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Thus, on remand, the RO must address the presumption of 
soundness and the issue of aggravation.  In addition, in 
light of the Allen case, the RO must consider whether the 
veteran's bipolar disorder, if it did pre-exist service, was 
aggravated by the veteran's service-connected disabilities, 
and if so, the level of disability attributable to 
aggravation must be determined.  In order to answer these 
questions, a VA examination is necessary.

The veteran also asserts that a compensable rating is 
warranted for the service-connected shin splints.  That 
disability is currently evaluated as noncompensably disabling 
in each leg under the criteria of Diagnostic Code 5022, which 
allows for the assignment of ratings based on periostitis 
(shin splints) and directs that ratings be based on 
limitation of motion of affected parts, as degenerative 
arthritis.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5003 
directs that degenerative arthritis be rated based on 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  See 38 C.F.R. § 4.71a.  
Under Diagnostic Code 5003, if limitation of motion is 
noncompensable under the appropriate diagnostic code, then a 
rating of 10 percent is warranted for each major joint 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a.  

During the most recent VA examination in April 2004, the 
examiner indicated a diagnosis of shin splints, but did not 
report the veteran's range of motion for the right or left 
lower extremity periostitis.  Additionally, the examiner did 
not indicate if the shin splints were manifested by 
impairment of the tibia or fibula, as contemplated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5262, the rating code 
that governs impairment of the tibia or fibula.  

Thus, the April 2004 VA examination is inadequate for rating 
purposes, and the record does not contain any other accurate 
assessment of the severity of the veteran's service-connected 
shin splints.  Where the evidence of record does not reflect 
the current state of the appellant's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Reexamination will be requested 
whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability.  38 C.F.R. §§ 3.159, 3.327.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all pertinent private and VA 
treatment records and mental health 
records, not already associated with the 
claims file.  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
likely etiology of any current 
psychiatric disability.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the requested study.  The examiner 
should elicit from the veteran and record 
a full clinical history referable to the 
claimed psychiatric disorder.  The 
examiner should first identify what 
psychiatric disorder(s) are currently 
present, and should provide an opinion, 
with adequate rationale, as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that any 
current psychiatric disorder had its 
onset during service, based on all of the 
pertinent VA and private medical evidence 
in the claims file.  In particular, the 
examiner should consider the service 
medical records, private medical records, 
and VA records, as well as any additional 
pertinent medical evidence that is 
obtained and associated with the claims 
file subsequent to this remand.  All 
findings must be reported in detail and 
all indicated testing must be 
accomplished.  If the examiner determines 
that any psychiatric disorder pre-existed 
service, then a determination should be 
made as to whether any pre-existing 
psychiatric disorder was aggravated 
during service, beyond the natural 
progression of the disease.  
Additionally, the examiner should opine 
as to whether any service-connected 
disability aggravates the veteran's 
psychiatric disorder, and if so, what 
percent it attributable to the 
aggravation.  A complete rationale for 
all opinions expressed is requested.  

3.  Schedule the veteran a VA orthopedic 
examination to (a) assess the impairment 
of the right and left lower extremity 
periostitis and the right and left foot 
hallux valgus; and (b) determine whether 
the hallux valgus pre-existed service, 
and if so, whether it was aggravated 
during service.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
physician for review in conjunction with 
the examination.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

a.  The examiner should set forth the 
veteran's range of motion for the lower 
extremities and note whether the 
veteran's weight bearing affects any knee 
or ankle joint impairment.  In reporting 
the results of range of motion testing in 
degrees, the examiner should specifically 
identify motion accompanied by pain.  The 
examiner should identify any objective 
evidence of pain and assess the extent of 
any pain.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement, and excess 
fatigability on use should be described.  
To the extent possible, the functional 
impairment due to incoordination, 
weakened movement, and excess 
fatigability should be assessed in terms 
of additional degrees of limitation of 
motion.  The examiner should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion.

b.  With regard to the hallux valgus, the 
examiner should opine as to whether the 
veteran's hallux valgus and residuals 
therefrom pre-existed service, based on a 
review of the entire record, including 
the service medical records.  If the 
hallux valgus pre-existed service, then 
the examiner should opine as to whether 
it was aggravated by service, beyond the 
natural progression of the disability.  
If not, then the examiner must still 
address whether the hallux valgus is 
aggravated by a service-connected 
disability, and if so, what percent is 
attributable to the aggravation.  A 
complete rationale for all opinions 
expressed is requested.  

4.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If any benefit sought 
on appeal remains denied, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


